NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for priority to provisional application no. 63/012,308 filed 20 April 2020.

Response to Amendment
The drawing objections have been obviated in view of Applicant’s amendments filed 26 January 2022.
The specification objections have been obviated in view of Applicant’s amendments filed 26 January 2022.
The claim objections have been obviated in view of Applicant’s amendments filed 26 January 2022.
Claims 3 and 13 have been canceled.
Claim 1 has been amended to include subject matter of previous claim 3 indicated as allowable in the Non-Final Rejection mailed 26 October 2021.
Applicant’s arguments with regards to amended claim 12 have been considered and are fully persuasive. The 103 rejections of claims 12-16 have been withdrawn.
Applicant’s arguments with regards to amended claim 17 have been considered and are fully persuasive. The 103 rejections of claims 17-20 have been withdrawn.

Claims 1-2, 4-12, and 14-20, as amended, are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
CLAIMS:
Claim 2, lines 1-2, “wherein the cable receiving channel” is amended to read --wherein the one or more cable receiving channels--
Claim 8, line 2, “a tightening sleeve” is amended to read --the tightening sleeve--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach all of the structural and functional limitations as claimed, further in view of the cable retaining device threaded and positioned inside the tightening sleeve.

The closest prior art of record includes Kohler (US 2009/0212146, hereinafter Kohler ‘146), Ross (US 2014/0138596), and White et al. (US 2018/0003202, hereinafter White).
independent claim 1, Kohler ‘146 teaches a piece of playground equipment (Fig. 1) that includes a system for tensioning one or more cables, the system comprising: a cable retaining device having a cylindrical shaped body (rope receiving member 8) with threads disposed around an outer circumferential surface (Fig. 2 shows the cable retaining device having a cylindrical shaped body and a tensioning rod 7 that has threads around an outer surface. Para. [0041]: “the tensioning rod 7 which has an exterior thread.” The cable retaining device comprises the tensioning rod 7 and the rope receiving member 8.), the outer circumferential surface being interrupted in at least one location by one or more cable receiving channels (Fig. 2 shows a cable receiving channel along the length of the outer circumferential surface of the tensioning rod 7.).
Kohler fails to teach wherein the system further comprises a tightening sleeve into which the cable retaining device is threaded such that the cable retaining device moves as the tightening sleeve is rotated.

Regarding independent claim 12, Ross teaches a piece of playground equipment (cable railing system 10) that includes a system for tensioning one or more cables (See Abstract. Para. [0001]: cable railing systems for use in commercial and residential settings, for example, to enclose decks, balconies, walkways, stairways and the like.” The cable railing system 10 is capable of being used on a playground.).
Ross fails to teach the system comprising: a tightening sleeve that, when turned, changes a tensioning of the cable by changing a position of a cable retaining device within the tightening sleeve.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Ross by including the tensioning system of White. One of ordinary skill in the art would have been motivated to make this modification in order to “adjust the length and tension of [the] cable,” as suggested by White (Para. [0038]).
Ross in view of White still fails to teach wherein the tightening sleeve, when turned, is configured to change the tensioning of multiple cables simultaneously by changing the position of the cable retaining device within the tightening sleeve.

Regarding independent claim 17, Ross teaches a method for tensioning one or more cables incorporated into a piece of playground equipment (cable railing system 10) (See Abstract. Para. [0001]: cable railing systems for use in commercial and residential settings, for example, to enclose decks, balconies, walkways, stairways and the like.” The cable railing system 10 is capable of being used on a playground.), the method comprising: inserting a first cable (cable 28) laterally through a first channel in a cable retaining device (threaded insert 22); attaching the cable retaining device to a tightening sleeve (receiving insert 20).

However, in a similar field of endeavor, White teaches a method of tensioning a cable comprising increasing a level of tension on the cable (cable 28) by rotating the tightening sleeve (body 40) and thereby changing a position of the cable retaining device (collar sub-assembly 31) within the tightening sleeve (Fig. 5. Para. [0038]: “To adjust the length and tension of cable 28, turnbuckle body 40 is rotated either clockwise or counterclockwise such that collar sub-assembly is moved axially within turnbuckle body 40. Collar sub-assembly 31 is held completely within turnbuckle body 40.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ross by including the tensioning system of White. One of ordinary skill in the art would have been motivated to make this modification in order to “adjust the length and tension of [the] cable,” as suggested by White (Para. [0038]).
Ross in view of White still fails to teach inserting a second cable laterally through a second channel in the cable retaining device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784